DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 25 May 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 3, 4, 11, and 12 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Todd Fitzsimmons on 28 May 2021.

The application has been amended as follows: 

	In CLAIM 9, in the fourth line, REPLACE “a second optical signal” with “a third optical signal”

	In CLAIM 24, in the fourth line, REPLACE “second optical signal” with “third optical signal”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an audio frequency modulation sensing (AFMS) device adapted to convert an optical signal from said at least one organism into an electrical signal and to extract aural data therefrom in claim 1 as a sensor which coverts an optical signal into an electrical signal and a circuit which extracts audio from the electrical signal.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Response to Arguments
Applicant’s arguments with respect to Claim 10 have been fully considered and are persuasive.  The Objection to Claim 10 has been withdrawn. 
Applicant’s arguments with respect to Claims 2 and 17 - 20 have been fully considered and are persuasive.  The 112(a) Rejection of Claims 2 and 17 – 20 has been withdrawn. 
Applicant’s arguments with respect to Claims 2, 14, and 17 - 20 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 2, 14, and 17 - 20 has been withdrawn. 
Applicant’s arguments with respect to Claim 8 have been fully considered and are persuasive.  The 112(d) Rejection of Claim 8 has been withdrawn. 
Applicant’s argument with respect to Claims 1, 2, 5 – 10, and 13 - 20 have been fully considered and are persuasive.  The Prior Art Rejection of Claims 1, 2, 5 – 10, and 13 - 20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5 – 10, and 13 – 24 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art fails to anticipate or render obvious a microscope for aurally observing at least one organism comprising a digital video camera for 
Regarding Claim 10, the prior art fails to anticipate or render obvious a method for using a microscope to aurally observe at least one organism comprising using a digital camera to capture at least one visual of said at least one organism, said at least one visual being output in time synchronization with said aural data; splitting a first optical signal from said at least one organism into said optical signal and a second optical signal, said second optical signal being provided, at least indirectly, to said digital camera in combination with the recited claim limitations. The features are critical to the applicant’s invention as they allow for both optical visualization of the organism as well as aural observation as discussed on Page 9 of the filed specification.
Regarding Claim 17, the prior art fails to anticipate or render obvious a system for at least aurally observing at least one organism comprising a digital camera for capturing at least one visual of said at least one organism; said at least one visual being output in time synchronization with said aural data; and at least one beam splitter for splitting a first optical signal from said at least one organism into at least said optical signal and a second optical signal, said second optical signal being provided to said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856